DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed 5/9/2022 has been received and entered into the case. All arguments and amendments have been considered.
Claims 15-22, 24-28, 30, 31, 33-38 are pending and have been examined on the merits herein. 
Terminal Disclaimer
The terminal disclaimer filed on 5/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of the prior patent numbers US9567361 and US10286001 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Note- applicants have amended the claims to administering a composition comprising human milk oligosaccharides (HMO’s) wherein said human milk oligosaccharides consists of 2’FL, 3-FL or LDFT or combinations thereof or wherein said composition consists of 2’FL, 3-FL or LDFT or combinations thereof and a pharmaceutically acceptable excipient or inactive ingredient. After reading applicants arguments, it appears that applicants believe that the amendments limit the composition to containing 2’FL, 3-FL or LDFT (alone) or as the only active ingredient therefore excluding the inclusion of other types of oligosaccharides and composition components. As currently claimed, the current claim language does not exclude additional components being present in the composition given that the language states “a composition comprising…wherein said human oligosaccharide consists of...” applicant is only limiting the HMO’s to those claimed, but does not exclude the addition of any other type of oligosaccharide or components.  Only the language of “…said composition consists of purified 2’FL, 3-FL or LDFT, a combination thereof and a pharmaceutically acceptable excipient or inactive ingredient” effectively limits the composition. It should be noted that this limitation is presented as an alternative, i.e. “or”.   With the exception of claim 38, the current claim language does not exclude the presence of additional components in the composition. Claim 35 which claims the composition to comprise an oligosaccharide, wherein the oligosaccharide consists of purified 2’FL, 3-FL or LDFT, a combination thereof also effectively limits the oligosaccharides but not does exclude additional composition components being present. Claim 22 also raises an issue when applicant attempts to exclude any other active ingredients, as a probiotic bacteria present in the composition would certainly be an active ingredient if the alternative language was to be considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22, 24-28, 30, 31, 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to claims 15 and 38 adding the language “inactive ingredient” is unclear with regards to applicants invention, in that an “inactive ingredient” could include any ingredient and the metes and bounds of what would be considered “inactive”’ in the invention cannot be determined. In addition, claim 22 is drawn to the composition “further comprises” a probiotic bacteria which would be considered an active ingredient and amended claim 15 contains the language  “…or said composition consists of purified 2’FL, 3-FL or LDFT, a combination thereof and a pharmaceutically acceptable excipient or inactive ingredient”. 
Claims 25 and 26 state, “…wherein said oligosaccharide comprises…” while claim 15 has been amended to recite the closed language transitional phrase “consisting of”.  The use of “consisting of” language in the claim 15, followed by use of “comprising” language in dependent claims fails to define the scope of the claim with respect to what unrecited components are excluded from the scope of the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 15, 17-28, 31, 33, 34, 35 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Buck et al., (WO2012/092160 A2, IDS) supported by Bode (IDS) and Chichlowski (IDS).
Buck teach a method of stimulating the growth of beneficial endogenous probiotic bacterium, i.e. Bifidobacterium, in the gastrointestinal tract of a mammal, i.e. infant, toddlers and children, comprising administering a composition comprising purified human milk oligosaccharides(HMO) (abstract, 0006, 0021, 0097-0100) alone or in combination with other components (0098), wherein the administration promotes colonization of beneficial intestinal bacteria or microbiota to discourage the growth of harmful or pathogen bacteria (0020, 0175, 0214, 0215), improves gut function, treats or prevents gastrointestinal diseases or disorders resulting from loss or dysfunction of the gut barrier including diarrhea, IBS and the like (abstract, 0006, 0021, 0088). The composition comprises the HMO 2’-fucosyllactose (2’FL), 3’ fucosyllactose (3’FL) and lactodifucotetraose (LDFT) and combinations thereof including the combination of 2’-FL and 3’-FL (0009, 0010, 0014-0017, 0097-0100, 0106, 0109). It is taught that 2’FL or 3’FL may be the only HMO included in the composition (0106, 0109). The composition also comprises a probiotic (0020). Buck teach an increase in Bifidobacterium after administration of the composition, thus indicating that the oligosaccharides, specifically 2’-FL provides significant prebiotic properties in increasing endogenous commensal probiotic bacterium (0216, 0217, 0228). 
Buck teaches that the composition comprises purified materials prepared by purification of a natural material (0071-0073). 
Regarding claim 17, the pH decreases in the GI tract following administration of the composition (0204, 0205, Fig.5). A low pH discourages the growth of enteric pathogens and thus it is desirable to have a lower pH (0204). 
Regarding claim 18, the lactate concentration is increased following administration of the composition (0210). 
Regarding claim 20, the probiotic strains demonstrated to be stimulated for growth is B. infantis. (0216, 0217, 0228). 
Regarding claim 21, Buck teaches the composition to comprise between 0.001 mg/mL to 20 mg/mL (0014-0017, 0101, 0102, 0105), i.e. 0.001 g/L to 20 g/L, falling within applicants claimed range. 
 Regarding claim 22, the probiotic strains for use in the composition are B. bifidum, L. acidophilus, L. rhamnosus, S. thermophilus, B. longum, L. lactis, and B. infantis (0126).  
Regarding claims 19 and 24, the composition administration decreases E. coli, and C. perfringens populations (fig. 21, Fig. 23, 0215).
Regarding claims 15, 27, 28, 33, 35, the composition is taught to promote the growth of microbiota in the GI tract of the mammal (0123) and the probiotic strains are able to colonize the intestine (0125). Lactobacillus and Bifidobacterium are endogenous commensal bacteria of the intestine as demonstrated by their presence in breast fed infants (0214-0216). For support, see Bode who teach that B. infantis, for example is an isolate from the infant gut, i.e. an endogenous commensal bacteria (p. S184, 1st parag.) and Chichlowski who teach Bifidobacterium to be an endogenous commensal bacteria of the gut of infants (Introduction, p. 332, 337 HMO’s as growth factors). B. infantis is also disclosed by Buck to be of human infant origin and to be one the probiotic strains administered and one which colonizes the intestine (0125, 0126). 
The composition is disclosed to comprise a probiotic bacterium wherein the HMO and probiotic provide a synergistic benefit to promote the growth of microbiota in the GI tract of the mammal (0123).  Probiotic bacteria including Bifidobacterium and Lactobacillus maintain the ecology of the gut and regarding claim 34, prevent or treat GI diseases including pathogen induced diarrhea, toxin-producing bacteria, for example (0124), IBS, allergies, and protect against necrotizing entercolitis and inflammation of the gut (0013, 0173, 0174). 
Regarding claims 31, the composition is in the form of a solid, liquid, semi-liquid, semi-solid or powder suitable for oral administration (0085, 0095, 0167) including infant formulas (0088).  
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 15, 19, 20-22, 24, 27, 28, 31, 33, 34, 35 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sprenger (US20100260720 A1, IDS).
Claim(s) 15, 19, 20-22, 24, 27, 28, 31, 33, 34, 35 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sprenger (US20100260720 A1, IDS).
Sprenger teaches a method of stimulating the growth of probiotic bacterium in the gastrointestinal tract of a mammal, i.e. infant, toddlers and children, comprising administering a composition comprising purified milk oligosaccharides selected from 2’-fucosyllactose (2’FL) and 3’ fucosyllactose (3’FL) (abstract, 0009-0013, 0028, 0029, claims 1-5, 11-15) wherein the administration promotes stimulation of endogenous commensal intestinal microbiota, mainly Bifidobacterium (0013) by functioning as a fermentation substrate and/or metabolic stimulus for Bifidobacterium (0013) and prevents infections from pathogen bacteria including C. difficile and S. aureus and preventing necrotizing enterocolitis (0031). Sprenger teach using isolated oligosaccharides from animals (0029) and that 2’FL is an abundant component of human milk. 
Regarding claims 20, they teach the HMO’s specifically stimulate B. lactis, B. infantis, B. longum (0013). 
Regarding claim 21, Sprenger teaches the composition to comprise between 0.1 to 3 g/100g of infant formula (0033, 0042, 0047), falling within applicants claimed range. 
Regarding claim 22, the probiotic strains for use in the composition are B. breve, B. longum, B. lactis, and B. infantis (0010-0012).  The probiotics include B. breve, B. longum, B. lactis, and B. infantis which are administered together with the oligosaccharide or sequentially (0030). 
Regarding claims 19, 24, and 34, the composition administration prevents a reduces severity of (0022) infections from pathogen bacteria including C. difficile and S. aureus and preventing necrotizing enterocolitis (0031). 
Regarding claims 27, 28, 33, the composition is taught to promote the growth of microbiota, i.e. endogenous commensal intestinal microbiota, mainly Bifidobacterium and the probiotic strains are able to colonize the intestine (0125). 
Regarding claims 31, the composition is in the form of a tablet, capsule, pastilles, powder or a liquid (0046, 0047) including infant formulas (0015, 0016, 0032, 0049).  
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 15-22, 24-28, 30, 31, 33-35, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morrow (US2007/0275881, IDS) in view of Buck et al., (WO2012/092160 A2, IDS).
Regarding claims 15, 25, 26, 35, 38, Morrow (US2007/0275881) teaches a method of administering a composition containing purified human milk oligosaccharides(HMO) including 2’fucosyllactose (2-FL), 3’fucosyllactose (3-FL), and LDFT which has prebiotic properties, i.e. selective stimulation of the growth of beneficial microorganisms in the intestine, which improve health and prevent disease (0002, 0003, 0007, 0008, 0012, 0039, 0041, 0044, 0047, 0098, 0114, 0115, 0116). Morrow teaches the oligosaccharides are found in human milk (0115, 0116). Regarding claim 38, Morrow teaches the composition contains the oligosaccharides and a pharmaceutically acceptable excipient or inactive ingredient (0006, 0198, 0199), thus a composition consisting of only HMO’s and a pharmaceutically acceptable excipient or inactive ingredient are taught. 
Regarding claim 16, Morrow teaches the protein to be at least 75, 80, 85, 95, 99% pure (0101). 

Morrow does not teach that limitations of claims 17 and 18. 
Regarding claim 17, Buck teach that the pH decreases in the GI tract following administration of the composition (0204, 0205, Fig.5). A low pH discourages the growth of enteric pathogens and thus it is desirable to have a lower pH (0204). 
Regarding claim 18, Buck teaches that the lactate concentration is increased following administration of the composition (0210). 
Therefore, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art that the administration of oligosaccharide substrates in a composition effectively lowers the pH in the GI tract indicating that fermentation of the substrates is occurring and is reflective of lactate accumulation in the gut of infants administered the claimed oligosaccharide substrate.  Therefore, one of ordinary skill in the art in view of the teachings of Buck would have had a reasonable expectation of effectively lowering the pH in the gut of a mammal when administering the claimed oligosaccharides of Morrow as well as increasing the lactate in the gut.  

Regarding claims 19 and 24, the composition is used in methods for treating enteric infections by V. cholera, and C. jejuni (0081), calicivirus diarrhea and moderate to severe diarrhea of all causes (0109, 0114), infections by enteropathogenic E. coli (EPEC), enterotoxigenic E. coli (ETEC), Listeria, traveler’s diarrhea’s and Helicobacter pylori (0125-134). Morrow teaches that HMO’s protect against pathogenic bacteria by inhibiting binding of the pathogen, thus inhibiting the growth of pathogenic bacteria in the GI tract (0128, 0129, 0134).  
Regarding claims 15, 20, 35, while the reference teaches that the administration of the oligosaccharide containing composition has prebiotic properties, i.e. selective stimulation of the growth of beneficial microorganisms in the intestine, which improve health and prevent disease (0003), they do not disclose the beneficial microorganisms/probiotic bacterium which are stimulated; however at the time of the claimed invention, it was known in the art and taught by Buck that endogenous commensal probiotic bacterium of the intestine include Lactobacillus and Bifidobacterium, for example, and that the administration of HMO’s including 2’FL, 3’FL and LDFT, stimulate the growth of Lactobacillus and Bifidobacterium. 
Also it is important to note that applicant’s method comprises only one active step of “administering” and thus, when administering a composition comprising the claimed human milk oligosaccharides, the composition would necessarily stimulate the growth of the claimed probiotic bacterium.  Therefore, given the teachings of Buck one of ordinary skill in the art would have a reasonable expectation of successfully stimulating the growth of the claimed probiotic bacterium, when administering the composition of Morrow. 
Regarding claim 21, Morrow teaches that the concentrations of oligosaccharides is disclosed to be determined by one of ordinary skill in the art and in some cases is at a concentration similar to that found in human breast milk (0201). While Morrow teaches the concentrations of oligosaccharides to be optimizable by one of ordinary skill in the art, Morrow does not teach the limitations of claim 21. 
Regarding claim 21, Buck teaches the composition to comprise between 0.001 mg/mL to 20 mg/mL (0014-0017, 0101, 0102, 0105), i.e. 0.001 g/L to 20 g/L, falling within applicants claimed range. Therefore, it would have been obvious to and within the purview of one of ordinary skill in the art to adjust concentrations of oligosaccharides to those disclosed by Buck in the composition of Morrow with a reasonable expectation of stimulation growth of probiotic bacterium in the GI tract.   

Regarding claim 22, While Morrow teaches the composition to comprise probiotics (0200), specific strains are not taught. 
Buck teaches the addition of probiotic strains for use in the composition to be B. bifidum, L. acidophilus, L. rhamnosus, S. thermophilus, B. longum, L. lactis, and B. infantis (0126).  
Therefore, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the claimed probiotic strains of Buck in the composition of Morrow who teach that the oligosaccharide composition may comprise probiotics because the specific claimed strains are taught in the art to be useful in combination with oligosaccharides. Therefore, all the claimed elements were known in the prior art and one skill in the art could have combined the element as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the claimed invention. 
Regarding claim 30, Morrow teach the purified protein to be 95% dry weight of the preparation (0098).  
Regarding claim 31, Morrow teach the composition can be in the form of a tablet, capsule, powder or as a solution or suspension in an aqueous liquid or non-aqueous liquid, and added to an infant formula (0199, 0202). 
Regarding claim 32, the composition is disclosed to be in powder formulation which can be mixed into nutritional formulations including infant formulations, aqueous liquid or non-aqueous liquids including puddings, gelatins, for example (0062-0066). Therefore, it would be well within the purview to add the composition to liquids, semi-liquids or semi-solids such as those of claim 32 for administering to a mammal for ease of oral administration especially if the mammal is an infant, toddler or child. 
Therefore, at the time of the claimed invention, all of the claimed elements were known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the claimed invention. 

Claims 15-22, 24-28, 30, 31, 33-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mills (US2009/0098240 A1, IDS) in view of Buck et al., (WO2012/092160 A2, IDS) and Sprenger (US20100260720 A1, IDS).
Mills teaches a method of stimulating the growth of beneficial probiotic bacterium in the gastrointestinal tract of a mammal, i.e. infant, toddlers and children, comprising administering a composition comprising purified human milk oligosaccharides (HMO) (0002-0006, 0008, 0027, 0045, 0046). Mills teaches that probiotic bacterium found in the gut include Bacteroides, Lactobacillus and Bifidobacterium, for example (0005) which are responsible for digesting prebiotic oligosaccharides found in human milk. Prebiotics are disclosed to beneficially affect the host by selectively stimulating the growth of one or a limited number of bacterium found in the gut including Bifidobacterium, specifically B. longum infantis ATCC15697(0005, 0007, 0027).  
Regarding claim 16, the purified HMO’s are at least 85-99% pure (0044). 
Regarding claim 21, the oligosaccharides are present in amounts from 100 micrograms/L to 25 grams/L (0030-0031), thus falling within applicant range. 
Regarding claims 22, the composition further comprises the probiotic B. infantis (0012, 0017, 0024). 
 Regarding claims 31, the composition is in the form of a powder, tablet, capsule, food product, beverage supplement, including supplementing into infant formula, toddlers drink, milk, fruit juice, (0014, 0062).  
Mills does not teach the claimed human milk oligosaccharides 2’FL, 3’FL or lactodifucotetraose. 
However, Buck and Sprenger both teach the administration of a composition comprising 2’FL, 3’FL or lactodifucotetraose which stimulates the growth of probiotic bacteria, specifically Bifidobacterium in the GI tract of a mammal. In addition, Buck teaches that B. infantis ATCC15697 ferments 2’FL, 3’FL making them useable oligosaccharides to stimulate their growth.  The oligosaccharide composition of Mills is also fermentable by B. infantis ATCC15697 (Example 3 (0078-0079), Table 3). Therefore, it would have been obvious at the time of the claimed invention to substitute the HMO’s of Mills with those of Buck and Sprenger to be used in a method of stimulating the growth of probiotic bacteria, specifically Bifidobacterium, in the GI tract of a mammal because the substitution would have yielded predictable results. The strains tested are the same and thus one would expect the strain to be stimulated by the HMO’s of Buck and Sprenger.  HMO’s are disclosed by the prior art to provide beneficial prebiotics properties, i.e. stimulate the growth of probiotic bacteria in the gut of a mammal when administered. Both the HMO’s of Mills and those of Buck function the same and are capable of being fermented by the same strain of B. infantis, therefore, would the results of the substitution would have been predictable.  
Mills does not teach the limitations of claims 17 and 18. 
Regarding claim 17, Buck teach that the pH decreases in the GI tract following administration of the composition (0204, 0205, Fig.5). A low pH discourages the growth of enteric pathogens and thus it is desirable to have a lower pH (0204). 
Regarding claim 18, Buck teaches that the lactate concentration is increased following administration of the composition (0210). 
Therefore, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art that the administration of oligosaccharide substrates in a composition effectively lowers the pH in the GI tract indicating that fermentation of the substrates is occurring and is reflective of lactate accumulation in the gut of infants administered the claimed oligosaccharide substrate.  Therefore, one of ordinary skill in the art in view of the teachings of Buck would have had a reasonable expectation of effectively lowering the pH in the gut of a mammal when administering the claimed oligosaccharides of as well as increasing the lactate in the gut.  
Mills does not teach the limitations of claims 19, 24, 34.
Sprenger teach their composition prevents infections from pathogen bacteria including C. difficile and S. aureus and preventing necrotizing enterocolitis (0031). 
Buck teaches the composition administration decreases E. coli, C. perfringens populations (fig. 21, Fig. 23).
Therefore, when substituting the HMO’s Mills with those of Buck and Sprenger, one of ordinary skill in the art would expect to inhibit the growth of pathogenic bacteria in the GI tract and in those suffering from disorders of claim 34. 
Also it is important to note that applicant’s method comprises only one active step of “administering” and thus, when administering a composition comprising the claimed human milk oligosaccharides, the composition would necessarily inhibit the growth of pathogenic bacteria.  
Therefore, at the time of the claimed invention, all of the claimed elements were known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the claimed invention. 

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103

Claim(s) 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Morrow (US2007/0275881, IDS).
Claim(s) 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Mills (US2009/0098240 A1).
Claim(s) 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Buck et al., (WO2012/092160 A2, IDS). 
Claim(s) 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sprenger (US20100260720 A1, IDS). 
The teachings of each of Morrow (US2007/0275881, IDS), Mills (US2009/0098240 A1, IDS), Buck et al., (WO2012/092160 A2, IDS) and Sprenger (US20100260720 A1, IDS) are found above. 
The references do not teach the specific bacterial species of claims 36 and 37. 
The newly added limitation of the “wherein said composition selectively stimulates the growth of endogenous commensal or symbiotic microbial probiotic bacterium” to claim 15 and new claims 36 and 37 is considered; however, a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d. The only method step is administering, and thus the “composition selectively stimulates the growth of endogenous commensal or symbiotic microbial probiotic bacterium” is only an intended result of administering the composition 1614, 1620 (Fed. Cir. 2003)) as well as a function of the composition. The methods of the prior art references are the same method as claimed, i.e. administering to the gastrointestinal tract a composition comprising HMO’s consisting of those claimed. Thus, it is the Examiners position that these results are inherent to the administration step taught by the prior art references. One would necessarily expect to achieve the same results when practicing the method of the prior art of record, which is the same as applicants claimed method. 
MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 and 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.5.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
lll. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR
ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS
SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C.103 and for anticipation under 35. U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

	
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. Regarding the each of the prior art rejections, applicants argue that independent claim 15 has been amended to require that the oligosaccharide consists of 2’FL, 3-FL or LDFT or combinations thereof and thus the claim now requires one all three HMO’s alone (or combinations thereof) or oligosaccharides and a pharmaceutically acceptable excipient or inactive ingredient, i.e. the only active ingredient in the composition is the HMO’s.  However, as stated above, applicants have amended the claims to administering a composition comprising human milk oligosaccharides (HMO’s) wherein said human milk oligosaccharides consists of 2’FL, 3-FL or LDFT or combinations thereof or wherein said composition consists of 2’FL, 3-FL or LDFT or combinations thereof and a pharmaceutically acceptable excipient or inactive ingredient. After reading applicants arguments, it appears that applicants believe that the amendments limit the composition to containing 2’FL, 3-FL or LDFT (alone) or as the only active ingredient therefore excluding the inclusion of other types of oligosaccharides and composition components. As currently claimed, the current claim language does not exclude additional components being present in the composition given that the language states “a composition comprising…wherein said human oligosaccharide consists of...” applicant is only limiting the HMO’s to those claimed, but does not exclude the addition of any other type of oligosaccharide or components.  Only the language of “…said composition consists of purified 2’FL, 3-FL or LDFT, a combination thereof and a pharmaceutically acceptable excipient or inactive ingredient” effectively limits the composition. It should be noted that this limitation is presented as an alternative, i.e. “or”.   With the exception of claim 38, the current claim language does not exclude the presence of additional components in the composition. Claim 35 which claims the composition to comprise an oligosaccharide, wherein the oligosaccharide consists of purified 2’FL, 3-FL or LDFT, a combination thereof also effectively limits the oligosaccharides but not does exclude additional composition components being present. Claim 22 also raises an issue when applicant attempts to exclude any other active ingredients, as a probiotic bacterium present in the composition would certainly be an active ingredient if the alternative language was to be considered. 
Therefore, applicants’ arguments directed to Buck’s composition containing additional ingredients or active ingredients is not persuasive.  Applicant also argues that the claims exclude infant formulas. Claim 31 includes the composition in the form of an infant formula. Applicants arguments are not persuasive. 

Regarding Sprenger, applicant argues that the 3’fucosyllactose (3-FL) described is entirely different from the claimed 3-FL. The Examiner cannot find any recitation in Sprenger teaching that the 3-FL is different from that claimed and applicant did not point to any specific teachings within Sprenger. Applicants argument is not persuasive and it should be noted that Sprenger teaches 2’-FL to be the preferred oligosaccharide (0028). Applicants point to Sprenger (0013) and argue that the reference limits administration of both a probiotic together with an HMO, while the claims require HMO’s in the absence of a probiotic.  As stated above, the claims do not exclude probiotics, for example and claim 22 is drawn to the composition further comprising a probiotic. Also, (0013) teaches “…It is known that human milk contains a complex array of oligosaccharides including fucosylated and sialylated species. The functions of all these oligosaccharides have not yet been fully elucidated but it has been hypothesized that one of their functions is to act as a metabolic fuel for the intestinal microbiota. An optimal intestinal microbiota for human infants is dominated by various species of Bifidobacteria and it had been thought that one of the functions of the oligosaccharides in human milk was to serve as a fermentation substrate and/or metabolic stimulus specifically for Bifidobacteria, thereby favoring growth and/or metabolic activity of these species at the expense of less desirable anaerobes such as Clostridia and Bacteroides.” 
While, Sprenger teaches the administration of a probiotic with HMO’s, they also teach that endogenous commensal probiotic bacteria, i.e. Bifidobacteria, are selectively stimulated by the clamed HMO’s and thus, would be expected to have prebiotic properties having their effect on endogenous commensal gut bacteria. 

Regarding the 103 over Morrow in view of Buck, applicants again argue (same argument presented against Buck) that Morrow teaches their composition can be added to an infant formula and applicants claimed are distinguished from Morrow because the only active ingredient of the invention is HMO’s.  As previously stated, applicants claims have not been amended to exclude additional components. The argument is not persuasive. Claim 31 includes the composition in the form of an infant formula. Applicants arguments are not persuasive. In addition, Morrow teaches that the composition is a pharmaceutical composition comprising HMO’s, specifically 2’FL, 3’-FL and LDFT and a pharmaceutically acceptable carrier (0006, 0007, 008, 0009, 0012, 0057, 0115, 0198).  Morrow does teach that the HMO’s can be added to other compositions but the teachings and claims are drawn to a pharmaceutical composition containing HMO’s, specifically 2’FL, 3’-FL and LDFT and a pharmaceutically acceptable carrier which can be used alone.  Applicants argue that Morrow only use the word “prebiotic” once and fails to point to any specific HMO’s having prebiotic properties. Morrow teaches fucosyloligosaccharides (which include 2’FL and 3’FL) have prebiotic properties and given that Buck teach an increase in Bifidobacterium after administration of the composition, thus indicating that the oligosaccharides, specifically 2’-FL provides significant prebiotic properties in increasing endogenous commensal probiotic bacterium (0216, 0217, 0228), one would have a reasonable expectation of successfully stimulating the growth of endogenous commensal microbial species with the HMO’s of Morrow, given that they are the same used by Buck. 
 
Regarding Mills in view of Buck and Sprenger, applicant argues that Mills only describes one bacterial species of B. infantis which is stimulated by HMO’s, but is silent regarding the instantly claimed species. It is the Examiners understanding that this argument is directed at newly added claims 36 and 37 only. Applicants also argue that Mills teaches that Bifidobacteria species have different capabilities of consuming different HMO’s. The HMO’s and bacterial species of Mills, Buck, Sprenger and the instant claims are the same with the exception of newly added claims 36 and 37.  Claims 36 and 37 have been addressed in the 102/103 rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                 


/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651